UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6854


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIE BRIAN WILLIAMS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cr-00112-TSE-1; 1:09-cv-01280-TSE)


Submitted:   October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Brian Williams, Appellant Pro Se. Lore Anne Unt, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie       Brian   Williams      seeks    to    appeal      the   district

court’s    order       denying    relief       on     his    28    U.S.C.A.       §    2255

(West Supp. 2010) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that    reasonable      jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El   v.    Cockrell,         537   U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and conclude that Williams has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3